*191ON REHEARING.
ELLISON, J.
On further consideration of this case we have concluded that no reason exists for a change of the views which are expressed in the original opinion.
The alleged agreement for an extension of the mortgage itself was made some time before it was executed and delivered. The mortgage did not contain any provision of that nature, hut did contain a provision for immediate possession by the mortgagee on default of the note secured. A prior oral agreement not incorporated in the subsequent written instrument is of no avail.
The judgment is affirmed.
All concur.